Citation Nr: 0028620	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  95 - 13 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for a chronic skin 
disorder, to include whether that claim is well grounded.

Entitlement to service connection for chloracne, claimed as 
residual to Agent Orange herbicide exposure, to include 
whether that claim is well grounded.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to May 
1971, including tours of duty in the Republic of Vietnam from 
October 1966 to April 1968, and from June 1969 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1995 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  That decision denied service 
connection for a chronic skin disorder and for chloracne as 
residual to Agent Orange (AO) herbicide exposure, and the 
veteran initiated an appeal.

This case was previously before the Board in March 1997 on 
other issues, now resolved, and was Remanded to the RO for 
additional development of the evidence.  In that Remand 
order, the Board noted that although the veteran had 
perfected his appeal with respect to the issue of entitlement 
to service connection for a skin disorder, to include 
chloracne as residual to AO herbicide exposure, that issue 
had not been certified on appeal.  The veteran has asserted 
that chloracne was diagnosed during a period of 
hospitalization at the VAMC, Phoenix, Arizona, between 1984 
and 1986.  The RO was asked to review the current evidence of 
hospitalization of the veteran at that facility, and to 
request copies of all hospital summaries which had not 
already been obtained.  The veteran was to further be asked 
to submit any medical evidence in his possession which 
demonstrates that he has chloracne or other chronic skin 
disease.  If, and only if, evidence was received which 
documented the current presence of a chronic skin disability, 
including chloracne, was the veteran to be afforded a special 
VA dermatological examination to determine the nature, 
extent, and etiology of such skin disorder.  

The actions requested have been satisfactorily completed, and 
the case is now before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The claims for service connection for a chronic skin 
disorder on a direct basis or for chloracne on a presumptive 
basis as residual to AO herbicide exposure are not plausible 
because medical evidence of chloracne in the form of a 
medical diagnosis has not been submitted; it is neither 
contended nor established by satisfactory lay or medical 
evidence that a chronic skin disorder or chloracne were 
present during active service, on service separation 
examination, or during any applicable presumptive period; and 
no competent medical evidence has been submitted which links 
or relates any postservice skin disorder to the veteran's 
period of active service or to AO herbicide exposure.  

2.  A chronic skin disorder was not shown during active 
service or on service separation examination, and chloracne 
or other acneform disease was not manifest within one year 
after the veteran's departure form Vietnam or at any other 
time.


CONCLUSION OF LAW

The claims for service connection for a chronic skin disorder 
on a direct basis or for chloracne or other acneform disease 
on a presumptive basis as residual to AO herbicide exposure 
are not well grounded.  38 U.S.C.A. §§ 1110, 1116, 5107(a) 
(West 1991);  38 C.F.R. §§ 3.307, 3.309(e) (1999);  McCartt 
v. West, 12 Vet. App. 164 (1999);  Brammer v. Derwinski,  3 
Vet. App. 223, 225 (1992);  Caluza v. Brown,  7 Vet. App. 498 
(1995), affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims of 
entitlement to service connection for chloracne as residual 
to AO herbicide exposure, or for a chronic skin disorder 
other than chloracne on a direct basis or as residual to AO 
herbicide exposure.  If he has not, his appeal must fail, and 
VA is not obligated to assist him in the development of the 
claims.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (Court) has 
defined a well-grounded claim as a plausible claim, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski,  1 Vet. App. 78, 81 (1990).  It has also 
held that where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown,  5 Vet. App. 91, 93 (1993).  For the 
reasons set forth below, the Board finds that the veteran has 
not met his burden of submitting evidence to support a belief 
that his claims of entitlement to service connection for 
chloracne as residual to AO herbicide exposure, or for a 
chronic skin disorder other than chloracne on a direct basis 
or as residual to AO herbicide exposure is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991);  see Grottveit, 5 Vet. 
App. at 93;  Tirpak v. Derwinski,  2 Vet. App. 609 (1992);  
Murphy, 1 Vet. App. at 80.  

I.  The Evidence

The appellant contends that that he has a chronic skin 
disorder, claimed as chloracne, as residual to AO herbicide 
exposure while serving in the Republic of Vietnam; that he 
continues to manifest disabling residuals of that chronic 
skin disorder, that chloracne was diagnosed in 1983 at the 
VAMC, Ann Arbor; that doctors told him that he had chloracne; 
and that he and his wife saw a blue-colored sheet of paper 
that listed diagnoses of chloracne, nerve damage, and kidney 
problems in his medical records at the VAMC, Saginaw.  

The veteran's service entrance examination, conducted in 
February 1966, shows that he denied any history of skin 
diseases and that his skin was normal on service entrance 
examination.  His service medical records are silent for 
complaint, treatment, findings or diagnosis of a skin disease 
or disorder during his periods of active service.  A May 1968 
screening report of veterans returning from Vietnam disclosed 
no pertinent abnormalities.  A Narrative Summary prepared in 
connection with Board proceedings in January 1971 showed no 
history or findings of a skin disorder or disease in the 
veteran, and noted that a complete physical examination was 
within normal limits.  In a Report of Medical History 
prepared by the veteran in February 1971, he denied any 
history of skin disease, and his service separation 
examination report disclosed that his skin was clinically 
normal.  

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526), received in June 
1971, made no mention of a skin disease or disorder.  A 
report of VA examination in August 1971 showed that the 
veteran's skin was normal.  

A hospital summary from the VAMC, Saginaw, dated from January 
to February 1979 showed that the veteran had a diffuse itchy 
rash scattered over the thorax, the abdominal region, and the 
lower extremities which he attributed to Mellaril.  A VA date 
base examination, conducted at that facility in January 1979, 
disclosed a pruritic papular rash of one month's duration, 
scattered around the thorax, the abdominal region, and the 
lower extremities.  A VA hospital summary dated in February 
1979 showed that the veteran had discontinued taking Mellaril 
because of a skin rash, although no evidence of a skin rash 
was found on examination at that time.

In April 1983, the veteran was seen in the dermatology clinic 
at the VAMC, Ann Arbor, with complaints of a current and 
persistent itchy papular rash which he attributed to AO 
herbicide exposure.  A dermatology consultation in May 1983 
noted a history of recurrent pruritic rash for the past year, 
with numerous excoriated papules, some appearing vesicular, 
over the entire body except at the middle of the back.  The 
diagnosis was dermatitis herpetiformis, a punch biopsy was 
taken, and the veteran was treated with Benadryl.  A 
pathology report showed a diagnosis of urticaria.  

VA outpatient records dated in January 1984 show that the 
veteran was seen for an itching rash on both legs of two 
years duration.  Examination disclosed an intensely pruritic 
rash with excoriated areas over the legs and other lesions, 
thought possibly to be a factitial dermatitis.  In March 
1984, the veteran was seen in the dermatology clinic at the 
VAMC, Ann Arbor, with complaints of a pruritic, 
papular/vesicular rash of 2 to 3 years' duration, and a skin 
tissue sample was sent for biopsy.  The biopsy report 
diagnosed hyperkeratosis and a slight acanthosis, without 
sufficient evidence to make a further diagnosis.  

A report of VA psychological assessment of the veteran in 
March 1988 showed that he refused to bathe for what was 
described as "illogical reasons."  

A VA hospital summary, dated in May and June 1990, shows that 
the veteran was admitted for treatment of his psychiatric 
disability and was found to have skin dermatitis and swelling 
and crusting of the eyelids.  Both conditions were treated in 
the Dermatology clinic and resolved.  The diagnoses included 
intertrigo of the groin and perineum, and blepharitis.  On VA 
hospitalization in October 1990, his skin was normal.

VA outpatient clinic records dated in March 1993 show that 
the veteran had a scabies-like rash over his body, as did his 
wife and children.  

In May 1994, the veteran claimed service connection for 
chloracne as residual to AO herbicide exposure, asserting 
that his entire body was affected.  .

A report of VA psychiatric examination, conducted in June 
1994, cited the veteran's statement that he wore a beard 
because he had a skin condition due to AO herbicide exposure, 
and that sun exposure caused skin breakouts.  A report of VA 
Social & Industrial Survey in August 1994 cited a history of 
a skin condition as recounted by the veteran, worse in the 
summertime, and causing "scars all over his body." 

At a personal hearing held at the RO in September 1994, the 
veteran and his spouse testified that he was experiencing a 
skin rash on his face, ears, back, stomach, and legs, with 
constant breaking out and itching.  

As noted, a rating decision of March 1995 denied the 
veteran's claim for service connection for a skin disorder, 
including chloracne as residual to AO herbicide exposure, 
because a chronic skin disorder was not manifest during 
active service or on service separation examination, and 
chloracne was not demonstrated or diagnosed during or after 
service, or currently.  The veteran was notified of those 
determinations and submitted a Notice of Disagreement.  In 
that document, he alleged that while hospitalized at the 
VAMC, Phoenix, Arizona, between 1984 and 1986, his skin 
condition flared up, and he was told that he had chloracne.  
He was provided a Statement of the Case and perfected his 
appeal by filing VA Form 9 in May 1995, alleging treatment 
for a skin condition diagnosed as chloracne at the VAMC, 
Phoenix, between December 1985 and June 1986.  He further 
alleged that on an AO Registry examination at the VAMC, 
Saginaw, between May 1985 and July 1987, he was diagnosed 
with chloracne due to AO herbicide exposure. 

In March 1997, the Board remanded the case to the RO for 
additional actions, to include reviewing any current evidence 
of hospitalization of the veteran at the VAMC, Phoenix, 
Arizona, and to obtain copies of any additional hospital 
summaries of the veteran from the VAMC, Phoenix, Arizona, 
including between 1984 and 1986.  In addition, the veteran 
was to be asked to submit any medical evidence in his 
possession which demonstrates that he has chloracne or other 
skin disease.  The RO was instructed that if, and only if, 
evidence was received that documented the current presence of 
a chronic skin disease, including chloracne, was the veteran 
to be afforded a special VA dermatological examination.

In April 1997, the VAMC, Phoenix, was asked to provide copies 
of all hospital summaries between 1984 and 1986.  In 
response, that facility stated that no medical records of the 
veteran were at that facility for the time period specified.  
In addition, the veteran was asked by RO letter to provide 
names, addresses, and dates of treatment of physicians or 
medical facilities that provided treatment for a skin 
disease, and that failure to provide the requested evidence 
might have an adverse effect on the outcome of his claim.  In 
a Statement in Support of Claim (VA Form 21-4138), received 
in May 1987, the veteran stated that chloracne was diagnosed 
in 1983 at the VAMC, Ann Arbor, not at the VAMC, Phoenix, and 
that he and his wife saw a blue-colored sheet of paper that 
listed diagnoses of chloracne, nerve damage, and kidney 
problems in his medical records at the VAMC, Saginaw. 

A report of private psychiatric examination of the veteran 
for a State Disability Determination program, conducted in 
November 1996, cited the veteran's statement that he bathed 
only once every six months.  

Outpatient treatment records dated in April 1998 show that 
the veteran was seen with complaints of an itching rash, and 
was referred to the Dermatology clinic.  

A VA hospital summary, dated from April to June 1998, shows 
that the veteran was admitted for treatment of his 
psychiatric disability and was found to have an anal rash 
which cleared with shampoo and an antifungal cream.  The 
pertinent diagnosis was dermatitis, not otherwise specified.  

Outpatient treatment records dated in August 1998 show that 
the veteran was seen in the Dermatology Clinic with 
complaints of an seasonal intermittent generalized itching 
rash, with severe pruritus during attacks.  Examination 
revealed only some excoriations on the legs.  He was 
prescribed a topical lotion, and asked to return when he had 
eruptions.  He was again seen in the Dermatology Clinic in 
February 1999, and stated that the itching was much better.  
In August 1999, the veteran was seen in the Dermatology 
Clinic, stating that his generalized itching was better, and 
complaining of a patch of tinea pedis on the foot, for which 
he was prescribed Nizoral, an antifungal.  

In developing the evidence in support of the veteran's claim 
for service connection for a skin disease, including 
chloracne as residual to AO herbicide exposure, the RO 
obtained medical records of the veteran from the VA Medical 
Centers in Ann Arbor, in Battle Creek, in Detroit, in Grand 
Rapids, in Phoenix, and in Saginaw.  

II.  Analysis

Service Connection for a Chronic Skin Disorder on a Direct 
Basis

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) 
evidence of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence; together 
with (3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).  In this case, the 
requirement of item (1) is satisfied because the veteran 
contains a clear diagnosis of dermatitis, not otherwise 
specified.  However, there is no competent lay or medical 
evidence of dermatitis during service or within any 
applicable presumptive period, as required by item (2), 
above, and no competent medical evidence has been submitted 
linking or relating any current skin disorder or disease to 
the veteran's periods of active service or to AO Herbicide 
exposure during such service, as required by item (3), above.

To the same point, in order to establish service connection 
for claimed disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(1999).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309(b) (1999).
In addition, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (1999).  

The chronicity provision of  38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of  38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In the instant appeal, there is no medical evidence showing 
that a chronic skin condition was noted during active 
service, at the time of service separation examination, or 
during any applicable presumptive period, and no competent 
lay or medical evidence has been submitted which, under the 
Court's case law, lay observation is competent.  See Heuer v. 
Brown,  7 Vet. App. 379, 384 (1995);  Falzone v. Brown,  8 
Vet. App. 398, 405 (1995).  While the Court has held that a 
veteran's statements are competent as to the onset and 
continuity of symptomatology, including pain, the veteran has 
not testified or otherwise asserted that a skin disorder or 
disease was present in service or within any applicable 
presumptive period.  Heuer, 7 Vet. App. at 384 (1995);  
Falzone,  8 Vet. App. at 405.  Further, no skin disease in 
the veteran was observed during service or during any 
applicable presumptive period, and continuity of 
symptomatology was not demonstrated thereafter.  Thus the 
chronicity provisions of  38 C.F.R. § 3.303(b) are 
inapplicable to this claim.  

Furthermore, the medical and other evidence of record shows 
that a chronic skin disorder was not manifest at any time 
prior to the veteran's hospitalization in January 1979, when 
a skin rash was first clinically noted.  A Dermatology 
Consultation in May 1983 noted a history of recurrent 
pruritic rash for the past year, and the diagnosis was 
dermatitis herpetiformis.  Subsequently, the veteran's skin 
disorder was diagnosed as urticaria (1983), factitial 
dermatitis (1984), hyperkeratosis (1984), acanthosis (1984), 
intertrigo of the groin and perineum (1990), a scabies-like 
rash (1993), and as dermatitis, not otherwise specified 
(1998).  None of those conditions were demonstrated or 
diagnosed during active service, and the veteran has not 
alleged that he was treated for or diagnosed with a skin 
disease during active service.  Further, there are no 
presumptions applicable to the above-cited skin disorders, 
and none are shown by medical evidence to be chronic in 
nature.  In addition, the veteran has submitted no competent 
medical evidence which links or relates any currently 
manifested dermatitis herpetiformis, urticaria, factitial 
dermatitis, hyperkeratosis, acanthosis, intertrigo of the 
groin and perineum, scabies-like rash, or dermatitis, not 
otherwise specified, to his period of active service or to AO 
herbicide exposure.  

Based upon the foregoing, the claim for direct service 
connection for a chronic skin disease is not well grounded.  
38 U.S.C.A. §§ 1110, 1116, 5107(a) (West 1991);  38 C.F.R. 
§§ 3.307, 3.309(e) (1999);  Caluza v. Brown,  7 Vet. App. 498 
(1995), affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996).  

Service Connection for Chloracne or Other Skin Disease as 
Residual to AO Herbicide Exposure

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

Despite the fact that the veteran was seen in VA Dermatology 
Clinics in May 1983, in March 1984, in April 1998, in August 
1998, and in February 1999, and that he underwent at least 
two skin biopsies, there has been no demonstration, 
diagnosis, or other showing that the veteran has chloracne or 
other acneform diseases consistent with chloracne.  As noted, 
when a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit, at 93.  In the 
present case, the veteran has not submitted any competent 
medical evidence or opinion which supports his claim that he 
has chloracne or other acneform diseases consistent with 
chloracne.  The veteran cannot meet his initial burden of 
presenting a well-grounded claim by relying upon his own 
opinions as to medical matters.  Clarkson v. Brown,  4 Vet. 
App. 565 (1993);  Grottveit, at 93.

Where a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected, even though there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1999).

In order to establish entitlement to presumptive service 
connection for chloracne or other acneform diseases 
consistent with chloracne as residual to AO herbicide 
exposure, it is required that such disease become manifest to 
a degree of 10 percent or more within one year after the last 
date of such herbicide exposure.  38 C.F.R. § 3.307 
(a)(6)(ii) (1999).  The veteran's last date of Vietnam 
service was March 25, 1970.  In this case, chloracne or other 
acneform diseases consistent with chloracne were not 
demonstrated or diagnosed during the initial year following 
the veteran's departure from Vietnam, or at any other time.  
The VA has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not appropriate 
for any condition for which the Secretary has not determined 
that a presumption of service connection is warranted.  59 
Fed. Reg. 341 (1994).  As noted, dermatitis herpetiformis, 
urticaria, factitial dermatitis, hyperkeratosis, acanthosis, 
intertrigo of the groin and perineum, scabies-like rash, or 
dermatitis, not otherwise specified, are not among those 
conditions.  38 C.F.R. § 3.309(e) (1999).

The Board further finds that the record contains no competent 
medical evidence which links or relates any postservice or 
current skin disease of the veteran, including dermatitis 
herpetiformis, urticaria, factitial dermatitis, 
hyperkeratosis, acanthosis, intertrigo of the groin and 
perineum, a scabies-like rash, or dermatitis, not otherwise 
specified, to the veteran's period of active service or to AO 
herbicide exposure.  Thus, no evidence of a well-grounded 
claim for service connection for a chronic skin disorder on a 
direct basis or as residual to AO herbicide exposure has been 
submitted.  38 C.F.R. § 3.309(e) (1999).  

The Court has held that where there is no evidence of record 
that the appellant developed a skin condition that would be 
presumptively service connected under  38 U.S.C.A. § 1116 and  
38 C.F.R. §§ 3.307 and 3.309(e), he has not submitted a well-
grounded presumptive service connection claim based on the 
evidence presently of record.  McCartt v. West, 12 Vet. App. 
164 (1999) (service connection for skin condition secondary 
to AO exposure held not well grounded).  The Court further 
held that, in view of the plain language of  38 U.S.C. 
§ 1116(a)(3) and 38 C.F.R. § 3.307(a)(6)(iii), neither the 
statutory nor the regulatory presumption will satisfy the 
incurrence element of a well-grounded claim where the veteran 
has not developed a condition enumerated in either  38 U.S.C. 
§ 1116(a) or 38 C.F.R. § 3.309(e).  (In other words, both 
service in the Republic of Vietnam during the designated time 
period and the establishment of one of the listed diseases is 
required in order to establish entitlement to the in-service 
presumption of exposure to an herbicide agent.)  In the 
instant appeal, because there is no evidence that the 
appellant has developed an enumerated disease, i.e., 
chloracne or other acneform diseases consistent with 
chloracne, the Board may not presume that the appellant had 
in-service AO herbicide exposure.  As well, the veteran has 
failed to establish a well-grounded claim for service 
connection on a direct basis for a skin condition based on 
exposure to AO herbicide by submitting medical evidence 
constituting a nexus between AO herbicide exposure and any 
postservice or current skin disease.  
McCartt v. West, 12 Vet. App. 164 (1999);  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).

In all cases pertaining to claims of entitlement to VA 
benefits, a claimant must first submit evidence to justify a 
belief that such a claim is well grounded.  Grottveit, at 92;  
Tirpak, at 611.  As previously noted, when a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit, at 93.  In the instant appeal, 
the veteran has not submitted any medical evidence which 
demonstrates, diagnoses, or otherwise establishes the 
clinical presence of chloracne or other acneiform diseases 
consistent with chloracne at any other time, and he has not 
submitted any competent medical evidence or opinion which 
links or relates any current skin disease to his period of 
active service or to AO herbicide exposure.  Even if the 
Board were to accept as credible the veteran's testimony that 
chloracne was diagnosed at the VAMC, Saginaw, in 1983, the 
appearance of such disease more than 13 years after the 
veteran's last exposure to a herbicide during active service 
precludes presumptive service connection.  

The Board is aware of the appellant's personal opinion that 
his postservice skin problems are due to AO herbicide 
exposure.  While the veteran's assertions must generally be 
regarded as credible for purposes of determining whether a 
well-grounded claim has been submitted, the Court has held 
that a lay person, such as the veteran, is not competent to 
offer evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  The 
appellant cannot meet his initial burden of presenting a 
well-grounded claim by relying upon his own opinions as to 
medical matters.  Clarkson v. Brown,  4 Vet. App. 565 (1993);  
Grottveit, at 93.  The report of VA data base examination in 
January 1979, and the reports of dermatological consultation 
and pathology reports from the VAMC, Saginaw and VAMC, Ann 
Arbor, in 1983 and 1984 have been obtained, and none include 
a diagnosis of chloracne in the veteran.  Further, the Court 
has held that an appellant's statement about what a doctor 
told the lay claimant does not constitute competent medical 
evidence under Grottveit v. Brown,  5 Vet. App. 500 (1993);  
Warren v. Brown,  6 Vet. App. 4 (1993).  

Therefore, without competent medical evidence attributing any 
postservice or current skin disease to his period of active 
service or to AO herbicide exposure during his Vietnam 
service, the veteran has not met his burden of submitting 
evidence that his claim of entitlement to service connection 
for chloracne or other skin disease as residual to AO 
herbicide exposure is well grounded.  Grottveit at 93;  
Tirpak at 611.

The Board notes that the Statement of the Case issued in this 
appeal addressed the requirements for submitting a well-
grounded claim, and the requirements for service-connecting a 
disease, including chloracne or other acneform diseases, as 
residual to AO herbicide exposure.  In addition, that 
document described the evidence necessary to establish a 
well-grounded claim for a chronic skin disease and a well-
grounded claim for a skin disease as residual to AO herbicide 
exposure.  Following the Board's March 1997 Remand, the 
veteran was asked by RO letter to submit any medical evidence 
in support of that claim.  In a Supplemental Statement of the 
Case issued in May 1999, the veteran was again notified of 
the requirements for submitting a well-grounded claim, and 
the requirements for service-connecting a disease, including 
chloracne or other acneform diseases, as residual to AO 
herbicide exposure.  In addition, that document described the 
evidence necessary to establish a well-grounded claim for a 
chronic skin disease and a well-grounded claim for a skin 
disease as residual to AO herbicide exposure.  In a 
Supplemental Statement of the Case issued in January 2000, 
the veteran was again notified of the requirements for 
submitting a well-grounded claim, and the evidence necessary 
to establish a well-grounded claim for a chronic skin 
disease.  

The Board has considered and denied the veteran's claims for 
service connection for a chronic skin disease, including 
chloracne or other Acneform diseases, on a ground different 
from that of the RO, that is, on the basis of whether the 
veteran's claims for service connection for those 
disabilities is well grounded rather than whether he is 
entitled to prevail on the merits.  This is because the 
veteran's claims are clearly not plausible and are thus not 
well grounded.  In addition, the veteran has been notified of 
the requirements for submitting a well-grounded claim, and 
the evidence needed to render his claims well grounded.  

The Court has held that VA has no statutory duty to assist a 
veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet. App. 136, 140 
(1994).  The RO has obtained the veteran's complete service 
medical records and all VA medical records of the veteran.  
In addition the veteran has been asked to provide all medical 
evidence showing the existence of a chronic skin disability, 
including chloracne or other acneform diseases consistent 
with chloracne.  However, the Board notes that the veteran 
may render his claims well grounded by submitting competent 
medical evidence showing the presence of chloracne or other 
acneform diseases consistent with chloracne to a degree of 10 
percent during the initial year following his departure from 
Vietnam, or competent medical evidence linking or relating a 
chronic skin disease to active service or to AO herbicide 
exposure during active service.  Robinette v. Brown,  8 Vet. 
App. 69, 74 (1995).  

The claims for service connection for a chronic skin disease, 
including chloracne or other acneform diseases consistent 
with chloracne, on a direct basis or as residual to AO 
herbicide exposure, are denied as not well grounded.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Evidence of well-grounded claims for direct or presumptive 
service connection for a chronic skin disease, including 
chloracne or other acneform diseases consistent with 
chloracne, as residual to AO herbicide exposure not having 
been submitted, those claims are denied.  

The claims for direct or presumptive service connection for a 
chronic skin disease, including chloracne or other acneform 
diseases consistent with chloracne, on a direct basis or as 
residual to AO herbicide exposure, are denied as not well 
grounded.



		
	F.   JUDGE   FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals


 

